

117 S2298 IS: Economic Inclusion Civil Rights Act of 2021
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2298IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Blumenthal (for himself, Mr. Booker, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend section 1977 of the Revised Statutes to protect equal rights under law.1.Short titleThis Act may be cited as the Economic Inclusion Civil Rights Act of 2021.2.Equal rightsSection 1977 of the Revised Statutes (42 U.S.C. 1981) is amended to read as follows:1977.Equal rights under law(a)FindingCongress finds that the decisions of the Supreme Court of the United States in Comcast Corp. v. National Ass’n of African American-Owned Media, 140 S. Ct. 1009 (2020), and General Building Contractors Ass'n v. Pennsylvania, 458 U.S. 375 (1982), have weakened the scope and effectiveness of Federal civil rights protections.(b)Purpose and authority(1)AuthorityThis section is an exercise of congressional authority under section 5 of the 14th Amendment, section 2 of the 13th Amendment, and the Commerce Clause of section 8 of article I, of the Constitution of the United States. (2)PurposeThe purpose of this section is to protect civil rights, including to enact into law key portions of the concurring opinion of Justice Ginsburg in Comcast Corp. v. National Ass’n of African American-Owned Media, 140 S. Ct. 1009 (2020), and the dissenting opinion of Justice Marshall in General Building Contractors Ass'n v. Pennsylvania, 458 U.S. 375 (1982). (c)DefinitionsIn this section:(1)DemonstratesThe term demonstrates means meets the burdens of production and persuasion. (2)Economic activityThe term economic activity shall have the broadest meaning permissible under the Constitution, including—(A)making, performing, and enforcing contracts;(B)producing, consuming, browsing for, shopping for, or waiting for goods or services; (C)soliciting, selecting, hiring, or dealing with a vendor, supplier, contractor, or subcontractor;(D)dealing with or serving (including refusing to serve) a shopper, patron, or customer;(E)accessing, processing, or granting (including denying) access to loans, credit, bonding, or insurance; and (F)purchasing, leasing, selling, holding, or conveying real or personal property, whether the activities described in this paragraph occur on the internet, at a physical location, or through any other medium. (3)Full and equal benefit and enjoyment of economic activityThe term full and equal benefit and enjoyment of economic activity means the benefit or enjoyment, respectively, of the same benefits, privileges, advantages, preferences, opportunities, terms, conditions, goods, services, facilities, accommodations, service and treatment, employment, and rights to make, enforce, perform, modify, and terminate contracts, and freedom from intimidation, harassment, and profiling as white citizens benefit from or enjoy, respectively.(4)IncludingThe term including means including, but not limited to, consistent with the term's standard meaning in Federal law.(5)Security of person and propertyThe term security, used with respect to person and property, includes protection from physical harm and a threat of harm to one’s body or property, and protection against exposure to or a disproportionate burden from the negative human health and environmental impacts of pollution or an environmental hazard. (d)Statement of equal rightsAll nonWhite persons within the jurisdiction of the United States shall have the same right in every State and territory as is enjoyed by White citizens to the full and equal benefit and enjoyment of economic activity, to security of their persons and property, to make and enforce contracts, including carrying out the contract formation process, and to sue, be parties, and give evidence, and to the full and equal benefit of all laws and proceedings, and shall be subject, in comparison to White citizens, to like punishment, pains, penalties, taxes, licenses, and exactions of every kind, and to no other.(e)Discriminatory effects also prohibited(1)In generalNo person shall use a criterion, method of administration, practice, or policy that has a disparate impact in violation of subsection (d).(2)DemonstrationA challenged criterion, method of administration, practice, or policy that has an impact described in paragraph (1) shall be unjustifiable unless its user demonstrates that—(A)the use serves a legitimate purpose, which is both required by a substantial business necessity and not a pretext for discrimination; and(B)if the complaining party proffers an alternative, that that alternative is either inconsistent with substantial business necessity or would produce an equal or greater disparate impact on the basis of a classification protected by subsection (d). (3)Limitation on substantial business necessity defenseA demonstration that a criterion, method of administration, practice, or policy is required by a substantial business necessity may not be used as a defense against a claim of intentional discrimination under this section. (f)Protection against impairmentAll rights protected by this section are protected against impairment by nongovernmental discrimination and impairment under color of State law. (g)Burden of proof for discriminatory treatment actions(1)Protected classificationIn this subsection, the term protected classification means a classification protected by subsection (d). (2)DemonstrationThe equal rights guaranteed under subsection (d) shall be considered to be denied when the complaining party demonstrates that race or a protected classification was a motivating factor for the denial of such rights even though other factors also motivated the denial. A denial of equal rights guaranteed under subsection (d) may be established with comparator evidence or any other evidence that sufficiently demonstrates a denial of such rights, including evidence of conduct that a reasonable person would find racially hostile. (h)StandingAny person suffering injury in fact as a result of the alleged violation of this section may bring a claim or cause of action for damages, or for equitable or for declaratory relief, under this section. Standing shall not be limited to victims who were parties to, or third-party beneficiaries of, a contract with the defendant. (i)Respondeat superior liabilityPrincipals shall be liable for violations of this section by their agents, and local governments shall be liable for violations of this section by their employees, acting within the scope of their duties.(j)Jury trial rightAll persons within the jurisdiction of the United States shall have the right to enforce a right provided under this section in a court of law and before a jury of their peers, and no joint-action waiver or pre-dispute arbitration agreement shall be valid or enforceable with respect to any alleged violation of this section.(k)Statute of limitationsAll causes of action under this section shall be governed by the 4-year statute of limitations provided by section 1658(a) of title 28, United States Code.(l)Remediating past discriminationNothing in this section shall be construed to prohibit or limit a lawful effort, under a provision other than this section, to remedy the effects of discrimination that has occurred or is occurring..3.Application to claimsThis Act, and the amendment made by this Act, shall apply to all claims of violations of section 1977 of the Revised Statutes that are pending on or after the date of enactment of this Act.4.SeverabilityIf any provision of this Act, an amendment made by this Act, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of this Act, the amendments made by this Act, and the application of such provision or amendment to any person or circumstance shall not be affected thereby. 